DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-25 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-11, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flemming et al. US Patent 11,342,896.
As per claims 1-8, 10-11, and 25, Flemming et al. discloses in Fig. 15b an electronic component comprising:
as per claim 1, a single-layer glass plate (e.g. glass layer); at least one outer-surface conductor (e.g. top surface copper plating conductor and bottom surface copper plating conductor) that is disposed above an outer surface of the single-layer glass plate (e.g. top surface, four side surfaces, and bottom surface of the glass layer; The top and bottom surface copper plating conductors are disposed above the top and bottom surfaces respectively of the glass layer.) and that is at least a part of an electrical element (e.g. inductor); and at least one terminal electrode (Annotated Fig. 15b below, terminal electrodes annotated as A and B) that is a terminal of the electrical element (Annotated Fig. 15b below; The terminal electrodes annotated as A and B are two terminals of the inductor therein.), the terminal electrode being disposed above the outer surface of the single-layer glass plate and being electrically connected to the outer-surface conductor (Annotated Fig. 15b below; The terminal electrodes annotated as A and B are disposed on the top surface of the glass layer and are electrically connected to the top surface copper plating conductor.);
as per claim 2, a through wiring (e.g. thru glass copper via) that is at least a part of the electrical element, the through wiring extending through a through hole formed in the single-layer glass plate (The thru glass copper via extends vertically through a via or “through hole” within the glass layer.) and being electrically connected to the outer-surface conductor (The thru glass copper via is electrically connected to the top surface copper plating conductor.);
as per claim 3, wherein the outer surface includes a bottom surface (e.g. bottom surface of the glass layer) that is one principal surface of the single-layer glass plate, the at least one terminal electrode includes a first terminal electrode (Annotated Fig. 15b below, terminal electrode annotated as A) and a second terminal electrode (Annotated Fig. 15b below, terminal electrode annotated as B), which are input/output terminals of the electrical element, and the first terminal electrode and the second terminal electrode each have a shape including a principal surface (Annotated Fig. 15b below, top surface of each of the terminal electrodes annotated as A and B) above the bottom surface, the principal surface being parallel to the bottom surface (Annotated Fig. 15b below; The top surface of each of the electrodes annotated as A and B is above and is in parallel with the bottom surface of the glass layer.);
as per claims 4 and 8, wherein the outer surface includes a bottom surface that is one principal surface of the single-layer glass plate (e.g. bottom surface of the glass layer) and a top surface that is positioned on a back side of the bottom surface (e.g. top surface of the glass layer that is disposed opposite to or “on a back side” of the bottom surface of the glass layer), the at least one terminal electrode includes a first terminal electrode and a second terminal electrode (Annotated Fig. 15b below, terminal electrodes annotated as A and B respectively), which are input/output terminals of the electrical element, the first terminal electrode and the second terminal electrode each have a shape including a principal surface above the bottom surface, the principal surface being parallel to the bottom surface (Annotated Fig. 15b below; A top surface (i.e. “principal surface”) of each of the electrodes annotated as A and B is above and is in parallel with the bottom surface of the glass layer.), the at least one outer-surface conductor includes a bottom-surface conductor (i.e. flat-plate electrode) and a top-surface conductor (i.e. flat-plate electrode) (e.g. bottom surface copper plating conductor and top surface copper plating conductor respectively) that are disposed above the bottom surface and above the top surface, respectively (The bottom surface plating conductor is disposed on or “above” the bottom surface of the glass layer and the top surface plating conductor is disposed on or “above” the top surface of the glass layer.), and that are electrically connected to each other by the through wiring (The thru glass copper vias electrically connect the top and bottom surface plating conductors together.), and a circularly extending wiring that is formed from the bottom-surface conductor, the top-surface conductor, and the through wiring circularly extends around a winding axis that is parallel to the bottom surface (Annotated Fig. 15b below; The bottom and top surface plating conductors along with the thru glass copper vias form an inductive helix or “circularly extending wiring”, where a winding axis of the helix extends in the direction annotated as C, where the direction is parallel to the bottom surface of the glass layer.);
as per claims 5-8, wherein the single-layer glass plate includes a crystallization portion at a location including the winding axis, in a vicinity of the terminal electrode, or at a location interposed between the bottom-surface plate-plate electrode and the top-surface flat plate electrode (Abstract; As stated, the glass layer is formed of a crystalline material, thus the glass layer necessarily includes a “crystallization portion” between the thru glass copper vias (i.e. “within the winding axis”), in an area below the terminals annotated as A and B (i.e. “in a vicinity of the terminal electrode”), and in an area between the top and bottom copper plating conductors.), the circularly extending wiring circularly extends at least two times around the wiring axis (The helix or “circularly extending wiring” circularly extends around the winding axis annotated as C about five times (i.e. “at least two times”).);
as per claim 10, wherein the outer surface of the single-layer glass plate includes a grooved portion (related Fig. 15e, etch region) that is recessed with respect to a vicinity thereof, and the outer-surface conductor includes a grooved-portion conductor that is disposed in the grooved portion (related Fig. 15e; The etched region includes the top surface copper plating disposed therein (i.e. “grooved-portion conductor”).);
as per claim 11, wherein a thickness of the grooved-portion conductor is less than a depth of the grooved portion (related Fig. 15e; As indicated by the lines therein, a depth of the etched region is greater than the grooved-portion conductor that is disposed therein.); and
as per claim 25, a method of manufacturing the electronic component comprising: forming the outer-surface conductor on an outer surface of a mother single-layer glass plate; and cutting the mother single-layer glass plate, on which the outer-surface conductor has been formed, by a photolithography method to form the single-layer glass plate (Abstract and Figs. 15a-15b; The invention includes masking a design layout comprising the inductor on a photosensitive glass substrate, heating and cooling to make a glass-crystalline substrate; etching or “cutting” the glass-crystalline substrate; and selectively etching a seed layer on a surface of the photodefineable glass.).

    PNG
    media_image1.png
    315
    579
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al. US Patent 11,342,896 in view of Baltus et al. US Patent 6,060,968.
As per claim 24, Flemming et al. discloses the electronic component of claim 1. However, Flemming et al. does not disclose an electronic-component mounting board comprising a glass board at which the electronic component is mounted.
Baltus et al. exemplarily discloses in Fig. 1 a circuit element 1 disposed on a glass substrate 5. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have disposed the electronic component of Flemming et al. on a glass substrate as exemplarily taught by Baltus et al. with the motivation of providing the well-known benefit of supporting the electronic component. As an obvious consequence of the modification, the combination would have necessarily included: an electronic-component mounting board comprising a glass board (Fig. 1 of Baltus et al., glass substrate 5) at which the electronic component of claim 1 is mounted.
Allowable Subject Matter
Claims 9 and 12-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843